Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	Specifically, Applicant argues that Kadiri does not teach analyzing the communication itself and previous response to similar queries, and that Avci and Ritchie do no address the deficiency of Kadiri. However, Examiner presently relies upon Kadiri in view of Redkar and Ritchie. However, Redkar addresses these issues as Redkar considers both the user intent of the communication (Redkar, FIG. 3, Natural Language Engine 310, ¶0033, extracting user intent) as well as previous responses (Redkar, FIG. 3, Model Registry 320, ¶0035-¶0036, storing and tracking model performance information)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadiri et al. (US 20170075988 A1) in view of  Redkar et al. (US 20180276553 A1) in view of Ritchie et al. (US 20180337967 A1).

Claim 1.	Kadiri teaches a method, by one or more processors, for managing communications comprising:
receiving communication content from an individual; (FIG. 3, step 301, ¶0044, receiving a user query from a user) 
selecting at least one communication channel of the plurality of communication channels to which to send the communication content; (FIG. 3, step 305, ¶0022, routing the user query to a query domain resource 105, FIG. 1, wherein the query domain resource comprises a communication channel) and
generating a notification of the at least one selected communication channel. (¶0029, generating query response data received from the selected query domain resources) 
However Kadiri does not explicitly teach, responsive to receiving the communication content, predicting, according to information from at least one data source associated with a plurality of communication channels, an expected response time for each of the plurality of communication channels prior to sending the communication content.
Kadiri further does not explicitly teach wherein selecting at least one communication channel is based on the communication content and the expected response time, wherein the at least one communication channel is selected from those of the plurality of communication channels having the expected response time below a predetermined threshold; and wherein the notification includes the expected response time for each of the at least one selected communication channel.
predicting, according to information from at least one data source associated with a plurality of communication channels, an expected response time for each of the plurality of communication channels prior to sending the communication content; (Redkar, FIG. 3, ¶0035, wherein the model registry includes expected response times, i.e. predicted expected responses times, prior to sending) 
selecting at least one communication channel of the plurality of communication channels (Redkar, FIG. 3, ¶0034, selecting at least one model, ¶0016, wherein the model comprise a communication channel of a plurality of possible communication channels) to which to send the communication content based on the communication content and the expected response time, (Redkar, FIG. 3, ¶0035, wherein the selection is based on model registry information 320 including functions that each model offers, i.e. the content to be communicated and model performance information, i.e. expected response time) wherein the selecting of the at least one communication channel is performed utilizing a cognitive analysis of the at least one data source associated with the plurality of communication channels (Redkar, ¶0041, wherein the model selection module is performed applying machine learning) to identify, according to the communication content via the cognitive analysis, an entity associated with the selected at least one communication channel that is predictively most likely to provide an accurate response with respect to the communication content as compared to entities associated with each other communication channel of the plurality of communication channels (Redkar, ¶0041, wherein the model selection identifies models, i.e. entities associated with the communication content, and their accuracy, i.e. providing accurate responses compared to other models) based on an analysis of previous responses of the entity to previous communications between the entity and the individual, (Redkar, ¶0036, wherein the information in the model registry is tracked and includes current and historical performance data, and therefore would include any previous responses using the model to users) and wherein the at least one communication channel is selected from those of the plurality of communication channels having the expected response time below a predetermined threshold; (Redkar, FIG. 4, ¶0046-¶0048, wherein a model is selected based upon them meeting a predetermined threshold provide by the users as a parameter, wherein ¶0035, expected response time is one of the parameters that may be predetermined by the user)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kadiri to incorporate the teachings of Redkar in order to more meet the growing need to easily query models or communication channels. (Redkar, ¶0003)
However Kadiri in view of Redkar does not explicitly teach wherein the notification includes the expected response time for each of the at least one selected communication channel.
From a related technology, Ritchie teaches generating a notification of at least one selected communication channel, wherein the notification includes an expected response time for each of the at least one selected communication channel. (FIG. 7B, ¶0048, an initial response including an estimated response or wait time 404 for a selected communication channel 403)
It would be obvious to one of ordinary skill in the art before the expected filing date of the claimed invention to further modify the information-centric network described in Kadiri in view of Redkar to incorporate the notification elements that Ritchie utilizes to better manage and communicate sessions (Ritchie, ¶0048)

Claim 3.    	Kadiri in view of Redkar and Ritchie teaches Claim 1, and further teaches wherein the communication content includes a query. (Kadiri, FIG. 3, step 301, receiving user queries) 

Claim 4.    	Kadiri in view of Redkar and Ritchie teaches Claim 1 and further teaches a plurality of communication channels are associated with another individual or a group of other individuals, (Ritchie, FIG. 3, ¶0032, wherein a plurality of messaging changes are each associated with a business, a business being another individual or group of individuals) and wherein at least one data source associated with the plurality of communication channels (Ritchie, FIG. 3, Business Messaging Registration Database) includes at least one of previous communications sent between the individual and each of the plurality of communication channels, a profile associated with each of the plurality of communication channels, (Ritchie, FIG. 4, “Fields for Registration”, ¶0042, various data sets used during registration, comprising a profile associated with the business) and a status associated with each of the plurality of communication channels. (Ritchie, FIG. 4, “Limitations on amount of concurrent or new messaging sessions for organization or business”, ¶0042, wherein the limitations of the messaging sessions comprises a status of the sessions)

Claim 5.	Kadiri in view of Redkar and Ritchie teaches Claim 1 and further teaches providing the notification of the at least one selected communication channel to the individual. (Kidiri, FIG. 7B, ¶0048, an initial response including an estimated response or wait time 404 for a selected communication channel 403)

Claims 8 and 11-12 are taught by Kadiri in view of Redkar and Ritchie as described for Claims 1, 4-5 respectively.
Claims 8-10 and 14 are taught by Kadiri in view of Redkar and Ritchie as described for Claims 8-3 and 7 respectively.

Claim 7.    	Kadiri in view of Redkar and Ritchie teaches Claim 1 and further teaches 
wherein each of the plurality of communication channels utilizes at least one of text messaging, email, a messaging application, and a social media platform. (Kadiri, FIG. 2A, ¶0027, wherein the query domain resources utilizes emails, short/text messages, and ¶0022, social media interactions) 

Claims 15 and 18-19 are taught by Kadiri in view of Redkar and Ritchie and Ritchie as described for Claims 1, 4-5 respectively.
Claims 17 and 21 are taught by Kadiri in view of Redkar and Ritchie as described for Claims 3 and 7 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwatra et al. (US 20200220835 A1) – describes methods for managing responses to queries in light of [0012] a desired time frame for receiving such a response. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                                                                                                                                                                                            
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442